People ex rel. Cedeno v Schiraldi (2021 NY Slip Op 05068)





People ex rel. Cedeno v Schiraldi


2021 NY Slip Op 05068


Decided on September 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LARA J. GENOVESI, JJ.


2021-06667

[*1]The People of the State of New York, ex rel. Vivian R. Cedeno, on behalf of Tyheem Valles, petitioner, 
vVincent Schiraldi, etc., respondent.


Vivian R. Cedeno, Bayside, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Hannah X. Scotti of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to set reasonable bail concerning Tyheem Valles upon Queens County Indictment No. 881/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P., MILLER, DUFFY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court